Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 03/10/2020. Claims 1-17 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 8, filed 04/21/2022, with respect to the objection to claims 7, 10, and 16 have been fully considered and are persuasive. The amendments to the claims have overcome the objection. The objection to claims 7, 10, and 16 has been withdrawn. 
Applicant’s arguments, see page 8, filed 04/21/2022, with respect to the rejection of claims 1-16 under U.S.C. §112(a) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-16 under U.S.C. §112(a) has been withdrawn. 
Applicant’s arguments, see page 9, filed 04/21/2022, with respect to the rejection of claims 1-16 under U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-16 under U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 10-16, filed 04/21/2022, with respect to the rejection of claims 1, 3-12, and 16 under U.S.C. §102 in view of Galera et al. US 20150332463 A1 (“Galera”), have been fully considered but they are not persuasive. Applicant argues on page 14 that Galera fails to teach or suggest an evaluation result of the processing of the non-safe condition data with reference to the safe condition data. Instead, applicant claims that Galera evaluates all of the data to determine if the non-safe condition exists, which would require more computation than evaluating the result of the processing of the non-safe condition data with reference to the safe condition data. However, as discussed in further detail below, Galera teaches a hazard analysis and decision component at 314 of FIGS. 3 and 6 which can be configured to analyze and control one or more sensor outputs based on results generated by the pixel array component, distance determination component, image analysis component, and the safety component [paragraph 46]. This component is taking information evaluated and processed by the image analysis component, which analyzes the pixels from the pixel array component and classifies objects in the image as things such as motorized industrial equipment and a human, and also correlates the results of the 2D and 3D analysis to yield correlated information relating to a relationship between the human and the motorized industrial equipment (processes the non-safe condition data with reference to safe condition data). The image analysis component is the non-safe condition unit and the hazard analysis and decision component reads on the safe evaluation unit. These elements, which applicant mentions on page 15, are not simply combining 2D and 3D analysis if the reference expressly states that they are being used to identify when a person has entered a non-safe area. Further, applicant argues that Galera does not teach “wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine according to predetermined criteria.” However, as discussed in further detail below, Galera teaches that the hazard analysis and decision component can, for example, send a control signal to a control or supervisory device to perform a control action, initiate a safety action (removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc.), or other such output [paragraph 46]. This output can be based on the results from the image analysis component, safety component, or pixel array component. Further, Galera teaches that the hazard analysis and decision component can issue a command to the industrial controller to place the machine in a safe mode (e.g., by placing the machine in an idle mode or a slowed operation mode, or by instructing a safety relay to remove power from certain movable components of the machine) [paragraph 81], which means that there is also a non-safe operation mode where the machine operates normally, and these control actions executed by the hazard analysis and decision component read on a safety standard for machine safety and/or for electro-sensitive protective equipment taken, and the normal operation mode is the non-safe condition in which requirements for a fault safety are not fulfilled. Since the hazard analysis and decision component reads on the safe evaluation unit, this in disclosure reads on the newly amended claims 1 and 16. The details that applicant discusses on pages 15-16 regarding 2D and 3D analysis, specifically regarding how long it would take to process 3D analysis in real-time, and how there is no difference safety between the 2D and 3D analysis, are not related to the elements of Galera that read on the amended claim language. The elements that read on the safe evaluation unit and non-safe evaluation unit, as discussed above and in further detail below, are the hazard analysis and decision component and image analysis component, respectively. The rejection of claims 1, 3-12, and 16 under 35 U.S.C. §102 has been sustained.
Applicant's arguments, see pages 16-19, filed 04/21/2022, with respect to the rejection of claims 2, 13-15, and 17 under U.S.C. §103 Galera et al. US 20150332463 A1 (“Galera”) in combination with Williamson et al. US 20140067124 A1 (“Williamson”) and/or Stubbs et al. US 20160062345 A1 (“Stubbs”) have been fully considered but they are not persuasive. Applicant argues on page 18 that combining the elements of Galera with Williamson would not have been obvious due to the fact that Williamson refers to the monitoring of sensors for sensor errors, and does not teach “safe condition data”. However, Williamson expressly teaches that the sensors in question are intended to be used for safety purposes, and while Williamson does not expressly teach all of the details of the newly amended claims 1 and 16, it is expressly stated that the sensor is used to detect a state or action of the robot [Claim 1, paragraph 13], which is broad enough to include a safe condition data and non-safe condition data, in that the state or action of the robot could include whether the state of the robot involves a person being within an unsafe distance to the robot, and the primary disclosure of Williamson, regarding a safeguarding signal sent to the machine when an evaluation result is not possible (because the sensor is experiencing failure conditions) via the initiation of a fail-safe procedure as discussed in further detail below, would be an obvious modification of Galera so as to ensure that the machine enters a safety mode whenever the sensors cannot get a proper evaluation result. This is enough to meet the test of KSR, in which the combination of familiar elements (a safety sensor and a fails-safe in the event that the safety sensor be unable to evaluate results) according to known methods would be obvious when it yields predictable results. Williamson does not need to teach a distinction between safe sensors and non-safe sensors in order to teach the elements of claims 1 and 17, in which the claim simply reads “wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible.” All that Williamson need teach is that, in the event that evaluation of the safe sensor is not plausible, a safe evaluation unit will produce a safeguarding signal to the machine. Additionally, applicant argues that Stubbs does not teach the elements previously taught by Galera and Williamson. However, as Galera and Williamson teach these elements, there is no need for Stubbs to teach these elements. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a non-safe evaluation unit for processing the non-safe condition data” in claim 1, “a safe evaluation unit that is configured to test the non-safe evaluation unit” in claim 1, “the non-safe evaluation unit configured for the production of control signals” in claim 3, “the non-safe evaluation unit is configured for the production of control signals” in claim 4, “wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine” in claim 10, “the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit” in claim 12, “the non-safe evaluation unit is configured to navigate a vehicle” of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” in lines 13-16. This limitation is not mentioned in the specification, depicted in the drawings, or listed in the original claims. This makes the element new matter. Similarly, the language “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” is unclear. As it is written, it is unclear if this is meant to be a safe condition detected by the safe condition sensor, or if this is a safe condition implemented by the machine as a safety standard when the safe condition sensor does not detect a safe condition. The examiner is interpreting the claim to mean that the safe condition is a safety measure implemented by the machine when the safe condition sensor detects a non-safe condition. Likewise, claims 2-15, which depend from claim 1, also lack written description by virtue of their dependency. 
Claim 16 recites the limitation “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” in lines 13-16. This limitation is not mentioned in the specification, depicted in the drawings, or listed in the original claims. This makes the element new matter. Similarly, the language “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” is unclear. As it is written, it is unclear if this is meant to be a safe condition detected by the safe condition sensor, or if this is a safe condition implemented by the machine as a safety standard when the safe condition sensor does not detect a safe condition. The examiner is interpreting the claim to mean that the safe condition is a safety measure implemented by the machine when the safe condition sensor detects a non-safe condition. Likewise, claim 17, which depends from claim 16, is also indefinite by virtue of its dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a set of sensors consisting of at least one safe condition sensor for producing safe condition data, the safe condition sensor also producing non-safe condition data, and at least one safe condition sensor for producing safe condition data and at least one non-safe sensor for producing non-safe condition data” in lines 3-6. As it is written, it is unclear if the safe condition sensor of line 5 is the same safe condition sensor in line 4, or a different safe condition sensor. This makes the claim indefinite, as it is unclear what is meant by “a safe condition sensor”. The examiner is interpreting the safe condition sensor of line 5 to be the same safe condition sensor of line 4. Claim 1 also recites the limitation “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” in lines 13-16. This limitation is not mentioned in the specification, depicted in the drawings, or listed in the original claims. This makes the claim indefinite, as it is unclear how the claim is to be interpreted. Likewise, claims 2-15, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 16 recites the limitation “using a set of sensors to produce safe condition data and non-safe condition data, with the safe condition data generated by at least one safe condition sensor, and the non-safe data generated by at least one safe condition sensor and/or at least one non-safe sensor for producing non-safe condition data” in lines 5-8. As it is written, it is unclear is the safe condition sensor of line 7 is the same safe condition sensor of line 6, or a different safe condition sensor. This makes the claim indefinite, as it is unclear what is meant by “a safe condition sensor”. The examiner is interpreting the safe condition sensor of line 7 to be the same safe condition sensor of line 6. Claim 16 also recites the limitation “wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled” in lines 13-16. This limitation is not mentioned in the specification, depicted in the drawings, or listed in the original claims. This makes the claim indefinite, as it is unclear how the claim is to be interpreted. Likewise, claim 17, which depends from claim 16, is also indefinite by virtue of its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galera et al. US 20150332463 A1 (“Galera”).
	Regarding Claim 1. Galera teaches a safety system for safeguarding a machine, said safety system comprising:
	a set of sensors consisting of at least one of at least one safe condition sensor for producing safe condition data, the safe condition sensor also producing non-safe condition data, and at least one safe condition sensor for producing safe condition data and at least one non-safe sensor for producing non-safe condition data (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. One or more imaging sensor devices can be used [paragraph 4], so there can be another safe condition sensor. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]), 
	wherein the safety system furthermore has a non-safe evaluation unit for processing the non-safe condition data and a safe evaluation unit that is configured to test the non-safe evaluation unit in that an evaluation result of the processing of the non-safe condition data is checked with reference to the safe condition data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]. Note that the hazard analysis and decision component is acting as the safe evaluation unit, and so the image analysis component reads on the non-safe evaluation unit. The hazard analysis and decision component is taking information evaluated and processed by the image analysis component, which analyzes the pixels from the pixel array component and classifies objects in the image as things such as motorized industrial equipment and a human, and also correlates the results of the 2D and 3D analysis to yield correlated information relating to a relationship between the human and the motorized industrial equipment (processes the non-safe condition data with reference to safe condition data)), 
	wherein the safe data have a lower accuracy and/or are more rarely available in comparison with the evaluation result (The calculated minimum distances may not be as accurate as the distances between the projections of the target objects, and the inaccuracy will always trigger an earlier safety response by virtue of the closer calculated distance [paragraph 78]),
	wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled (the hazard analysis and decision component can issue a command to the industrial controller to place the machine in a safe mode (e.g., by placing the machine in an idle mode or a slowed operation mode, or by instructing a safety relay to remove power from certain movable components of the machine) [paragraph 81], which means that there is also a non-safe operation mode where the machine operates normally, and these control actions executed by the hazard analysis and decision component read on a safety standard for machine safety and/or for electro-sensitive protective equipment taken, and the normal operation mode is the non-safe condition in which requirements for a fault safety are not fulfilled),
	and wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine according to predetermined criteria (the hazard analysis and decision component can, for example, send a control signal to a control or supervisory device to perform a control action, initiate a safety action (removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc.), or other such output [paragraph 46]. This output can be based on the results from the image analysis component, safety component, or pixel array component, and this reads on the safe evaluation unit producing a safeguarding signal to the machine according to predetermined criteria, such as the presence of a human too close to the machine to operate safely).
	Regarding Claim 3. Galera teaches the safety system in accordance with claim 2.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to the safeguard machine (The hazard analysis and decision component at 314 of FIG. 3 can be configured to analyze and control one or more sensor outputs based on results generated by the pixel array component [paragraph 46]).
	Regarding Claim 4. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to safeguard the machine (The hazard analysis and decision component can analyze and control one or more sensor outputs, including sending a control signal to a control or supervisory device, perform a control action, initiate a safety action (such as removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc., and sending data over a safety network [paragraph 46]).
	Regarding Claim 5. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	that has a safety controller having the safe evaluation unit (The components of FIG. 3 may be integrated as part of a central safety controller, including both the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 6. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	that has a processing unit having the non-safe evaluation unit (The components of Galera can be a processor performing the operations [paragraph 31]. This includes the components of FIG. 3, such as the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 7. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe condition data have at least one binary object determination signal (At step 1516 of FIG. 15, a control output is generated based on the 2D and 3D analysis, and the control output can be sent to an industrial controller of the system to perform an action [paragraph 103]. The action may include switching an industrial machine to a safe state (which can include stopping the machine, or at least slowing it down). A controller issuing a signal to switch a machine from an operation state to a stop state is a binary object determination signal).
	Regarding Claim 8. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe condition data have information on whether a protected field has been infringed and which field has been infringed (In at least one example scenario, the imaging sensor device can be used to monitor an area of an industrial facility, and it may be known that certain areas of the viewing field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65]. The imaging sensor device may be oriented to monitor traffic through an entrance gate to a room or zone of interest [paragraph 66]. One or more configuration display screens may allow a user to define the areas of 3D analysis by entering x-y coordinates that define the sections of the pixel array for which 3D analysis is to be performed [paragraph 67]).
	Regarding Claim 9. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe condition sensor is configured as a safety laser scanner (FIG. 6 shows a diagram illustrating the components of the imaging sensor device according to one or more embodiments. In one example, the illumination component at 304 controls emission of a light emitter such as a laser, and for scanning type devices, the illumination component can sweep a planar beam over an area in an oscillatory manner to facilitate collection of image data [paragraph 61], meaning that the laser can also be a scanner).
	Regarding Claim 10. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine (FIG. 6 shows a distance determination component configured to determine distances, and FIG. 9B shows a distance measurement between two detected objects using projection and encapsulation [paragraph 20], and FIG. 16 shows the methodology for estimating the distance between two objects based on data generated by multiple imaging sensor devices [paragraph 27]. The system can also classify objects as humans, vehicles, machines, etc. [paragraph 52], and so a component for measuring the distance between two objects will be able to measure the distance of an object from a machine).
	Regarding Claim 11. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe condition sensor is configured to monitor a grid of a plurality of protected fields, with the safe condition data on the identity of an infringed protected field comprising safe position information (FIGS. 9a and 9b shows the system projecting the three-dimensional objects onto an X-Y plane resulting in two-dimensional projections at 904a and 904b, showing a grid at 904a and 904b. In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).
	Regarding Claim 12. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit at a point in time at which the identity of an infringed protected field changes (During normal operation, the imaging sensor may be configured to perform continuous analysis on the entire pixel array until an object having a certain object (a person, a vehicle, etc.) is detected [paragraph 40]).
	Regarding Claim 16. Galera teaches a method of safeguarding a machine in which safe condition data are produced from at least one safe condition sensor and non-safe condition data are produced from at least one of the safe condition sensor and a non-safe sensor for producing non-safe condition data, the method comprising:
	using a set of sensors to produce safe condition data and non-safe condition data, with the safe condition data generated by at least one safe condition sensor, and the non-safe data generated by at least one safe condition sensor and/or at least one non-safe sensor for producing non-safe condition data (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. One or more imaging sensor devices can be used [paragraph 4], so there can be another safe condition sensor. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]), 
	wherein the non-safe condition data are processed in a non-safe manner and the non-safe processing is tested in that an evaluation result of the processing of the non-safe condition data is checked with reference to the safe data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]), and wherein the safe condition data have a lower accuracy and/or are more rarely available in comparison with the evaluation results (The calculated minimum distances may not be as accurate as the distances between the projections of the target objects, and the inaccuracy will always trigger an earlier safety response by virtue of the closer calculated distance [paragraph 78]),
	wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled (the hazard analysis and decision component can issue a command to the industrial controller to place the machine in a safe mode (e.g., by placing the machine in an idle mode or a slowed operation mode, or by instructing a safety relay to remove power from certain movable components of the machine) [paragraph 81], which means that there is also a non-safe operation mode where the machine operates normally, and these control actions executed by the hazard analysis and decision component read on a safety standard for machine safety and/or for electro-sensitive protective equipment taken, and the normal operation mode is the non-safe condition in which requirements for a fault safety are not fulfilled), 
	and wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine according to predetermined criteria (the hazard analysis and decision component can, for example, send a control signal to a control or supervisory device to perform a control action, initiate a safety action (removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc.), or other such output [paragraph 46]. This output can be based on the results from the image analysis component, safety component, or pixel array component, and this reads on the safe evaluation unit producing a safeguarding signal to the machine according to predetermined criteria, such as the presence of a human too close to the machine to operate safely).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) as applied to claim 1 above, and further in view of Williamson et al. US 20140067124 A1 (“Williamson”).
	Regarding Claim 2. Galera teaches the safety system in accordance with claim 1.
	Galera does not teach:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible.
	However, Williamson teaches:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible (A robot with a sensor for monitoring a state or action of the robot, and a method of monitoring the robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely, or loss and/or corruption of sensor data [paragraph 4]. If any of these conditions are observed, the system initiates fail-safe procedures).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Galera with wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) as applied to claim 1 above, and further in view of Stubbs et al. US 20160062345 A1 (“Stubbs”).
	Regarding Claim 13. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to control a vehicle (Outputs generated by the sensor device can include control instructions to an associated control or safety system (e.g., an engine control unit of a mobile vehicle) to alter operation of a machine or system based on the object data, safety outputs to an associated safety system, or other such outputs [paragraph 60]).
	Galera does not teach:
	control of the vehicle includes navigating the vehicle.
	However, Stubbs teaches:
	control of the vehicle includes navigating the vehicle (A method in which a drive unit of a mobile robot in which a message may be transmitted instructing the robot to navigate away from the location of a detected human, move to a new location, or reduce the speed of the mobile drive unit [Claims 6-7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Galera with control of the vehicle includes navigating the vehicle as taught by Stubbs so as to allow the system to steer vehicles away from identified humans to avoid collisions.
	Regarding Claim 14. Galera in combination with Stubbs teaches the safety system in accordance with claim 13.
	Galera also teaches:
	wherein the safe condition data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]).
	Regarding Claim 15. Galera in combination with Stubbs teaches the safety system in accordance with claim 14.
	Galera also teaches:
	wherein the safe condition data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]) in which the safe condition sensor monitors reference protected fields (In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664